Citation Nr: 0705001	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pes planus (flat 
feet).

2.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran had active military service from December 1987 to 
August 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2000 by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In April 2004 and in August 2006, the Board remanded this 
case for notification and development action.  The case was 
returned to the Board in December 2006.

On November 14, 2006, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

The issue of entitlement to service connection for peptic 
ulcer disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

There is no medical diagnosis of pes planus of either of the 
appellant's feet.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002);  38 C.F.R. §§ 3.303, 
4.57 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the appellant in April 2004 by the AMC and in March 2006 by 
the RO satisfied the statutory and regulatory duty to notify 
provisions.  There is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the appellant's claims file is 
available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  

The adjudication of the appellant's claims on appeal was 
prior to the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
VCAA notice provided to the appellant by VA was the kind of 
remedial notice which the United States Court of Appeals for 
Veterans Claims (Court) found in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), to be permissible under the applicable 
statute and regulations.  In view of the fact that the 
appellant and her representative have had ample opportunity 
during the more than six years that her appeal has been 
pending to submit evidence and argument in support of her 
claim decided herein, the timing of the VCAA notice provided 
to the appellant was in no way prejudicial to her.    

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is not 
compensable.  38 C.F.R. § 4.57. 

Whether an individual has the condition of a foot or of both 
feet which is known as pes planus, or flat foot, is a 
question requiring medical judgment on which the only 
probative evidence would be competent medical evidence.  
Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006). 

In this case, the appellant's service medical records reveal 
that, in a report of her medical history in September 1986 
for the purpose of enlisting in the United States Army, she 
stated that she did not have, and had never had, any foot 
trouble.  At her enlistment examination, the appellant's feet 
were reported as normal.  Her service medical records show 
that, in March 1988, she was treated for blisters on her left 
foot.  However, her service medical records are entirely 
negative for a medical finding or a diagnosis of the claimed 
disability of pes planus (flat feet).  

In a statement received in August 1999, the appellant said 
that in service due to her having pain in her feet she was 
provided with special boots to wear, which had pads made for 
her inserted into them.  Assuming that the appellant's 
statement is accurate, the record does not contain a medical 
diagnosis, in service or since service, by any medical doctor 
or by any podiatric physician, of pes planus of either foot 
or of both feet.  At the hearing in November 1996, the 
appellant testified that since her separation from active 
service in August 1989 she had not received any medical 
treatment for her feet (see transcript of hearing at Page 7). 

Service connection for a claimed current disability may not 
be allowed without a medical diagnosis of the 
abnormality/disorder.  As there is no competent evidence of a 
current disability, the preponderance of the evidence is 
against the claim, there is no doubt to be resolved, and 
service connection is not warranted.


ORDER

Entitlement to service connection for pes planus is denied.  

REMAND

When a peptic ulcer (gastric or duodenal) is manifested to a 
compensable degree within one year of separation from active 
service, the disease may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006). 

The appellant's service medical records in her claim file are 
silent for any complaints or medical findings of abdominal 
pain or of other signs or symptoms of gastrointestinal 
disease, and her service medical records in the claims file 
do not contain the report of any diagnostic or imaging study 
of her stomach or gastrointestinal tract.  The appellant 
contends, however, that in service during the period of time 
she was deployed to an Army base in West Germany, she was 
medically evaluated and treated for peptic ulcer disease.  

One of the remand orders of the Board's April 2004 remand of 
the issue of entitlement to service connection for peptic 
ulcer disease provided for VA to contact the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, and 
request any available additional service medical records of 
the appellant and, in particular, any clinical or hospital 
records of her treatment in service for a peptic or gastric 
ulcer at United States military medical facilities in 
Frankfurt, West Germany, and/or Aschaffenburg, West Germany. 

The record in this case fails to show that VA has made any 
attempt to obtain any such available medical records.  VA has 
not complied with the remand order and this case must again 
be remanded to attempt to secure additional records of the 
appellant's medical treatment while serving on active duty.    
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC and any other 
custodian of records which may have 
the appellant's records in question 
and request additional service medical 
records of the appellant, or copies of 
same, and, in particular, any clinical 
or hospital records of the appellant's 
treatment in service for a peptic or 
gastric ulcer at US military medical 
facilities in Frankfurt, West Germany, 
and/or Aschaffenburg, West Germany.  

2.	In the event that additional service 
medical records of the appellant are 
obtained from the NPRC or from another 
source, then and only then should the 
appellant be scheduled for a medical 
examination by a specialist in 
gastroenterology, if available, or by 
another physician with the appropriate 
training and expertise to determine 
the likelihood that the appellant 
currently has peptic ulcer disease 
which may be reasonably found to have 
had onset during active military 
service or to be etiologically related 
to such service.  It is imperative 
that the VA examining physician review 
the pertinent medical records and 
other documents in the appellant's 
claims file.  All indicated diagnostic 
studies should be ordered by the VA 
examiner.  

The VA examiner should provide an 
opinion as to whether it is at least 
as likely as not (a 50 percent or 
greater probability) that the 
appellant's current peptic ulcer 
disease, if found, had its onset 
during her active duty military 
service from December 1987 to August 
1989 or is otherwise etiologically 
related to an incident in or a 
manifestation during such service.  A 
rationale should be provided for all 
medical opinions expressed.  

3.  The claim should then be 
readjudicated based on a consideration 
of all of the evidence of record.  If 
the benefit sought on appeal is not 
granted, the veteran and her 
representative should be provided with 
an appropriate supplemental statement 
of the case and be afforded an 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


